Case: 21-51063     Document: 00516500910         Page: 1     Date Filed: 10/07/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                  No. 21-51063
                                                                            FILED
                                                                      October 7, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Salvador Cordova-Briseno,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-333-1


   Before Barksdale, Higginson, and Ho, Circuit Judges.
   Per Curiam:*
          For his guilty-plea conviction, Juan Salvador Cordova-Briseno
   challenges his 46-months’ prison sentence for transporting illegal aliens, in
   violation of 8 U.S.C. § 1324(a)(1)(A)(ii), (B)(ii). He challenges the district
   court’s imposition of a four-level enhancement under Sentencing Guideline


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51063      Document: 00516500910           Page: 2     Date Filed: 10/07/2022




                                     No. 21-51063


   § 2L1.1(b)(4), which applies when the offense involved transporting an alien
   under the age of 18 who was unaccompanied by a parent, adult relative, or
   legal guardian (unaccompanied). U.S.S.G. § 2L1.1(b)(4) & cmt. n.1. The
   court imposed the enhancement based on the presentence investigation
   report’s (PSR) stating: the transported aliens included two minors; and there
   was no indication they were accompanied.
          Cordova contends the court erred by failing to consider whether he
   had knowledge of the minors’ presence, or whether their presence was
   reasonably foreseeable, as required by Guideline § 1B1.3(a)(1)(B). He also
   claims the evidence was insufficient to support a finding the minors were
   unaccompanied.
          Cordova (as he concedes) did not raise these two issues in district
   court. Therefore, review is only for plain error. E.g., United States v.
   Broussard, 669 F.3d 537, 546 (5th Cir. 2012). Under that standard, Cordova
   must show a forfeited plain error (clear-or-obvious error, rather than one
   subject to reasonable dispute) that affected his substantial rights. Puckett v.
   United States, 556 U.S. 129, 135 (2009). If he makes that showing, our court
   has the discretion to correct the reversible plain error, but generally should
   do so only if it “seriously affect[s] the fairness, integrity or public reputation
   of judicial proceedings”. Id. (citation omitted).
          The district court did not commit the requisite clear or obvious error
   in applying Guideline § 2L1.1(b)(4). The reasonably-foreseeable standard in
   Guideline § 1B1.3(a)(1)(B) applies when determining whether the actions of
   others, occurring during a jointly undertaken criminal activity, are
   considered in calculating a defendant’s Guidelines sentencing range. The
   enhancement in Guideline § 2L1.1(b)(4), however, applies to the
   defendant’s own actions, without consideration of his knowledge, or the
   foreseeability, of the minors’ involvement. Guideline § 1B1.3(a)(1)(A), (B);




                                           2
Case: 21-51063      Document: 00516500910          Page: 3   Date Filed: 10/07/2022




                                    No. 21-51063


   § 2L1.1(b)(4); United States v. Flores-Avila, 783 F. App’x 440, 440–41 (5th
   Cir. 2019) (Although unpublished, Flores-Avila is “highly persuasive”
   because it “explicitly rejected [an] identical argument”. United States v. Pino
   Gonzalez, 636 F.3d 157, 160 (5th Cir. 2011)).
          For his second issue, Cordova contends the evidence was insufficient
   to show the minors were unaccompanied because there were several adults
   among the aliens he transported. Generally, the PSR “bears sufficient indicia
   of reliability to be considered as evidence by the sentencing judge in making
   factual determinations”. United States v. Harris, 702 F.3d 226, 230 (5th Cir.
   2012) (citations omitted).    Therefore, the court “may adopt the facts
   contained in a [PSR] without further inquiry if those facts have an adequate
   evidentiary basis with sufficient indicia of reliability and the defendant does
   not present rebuttal evidence or otherwise demonstrate that the information
   in the PSR is unreliable”. Id. (alteration in original) (citations omitted).
   Along that line, if defendant fails to present rebuttal evidence, the court is
   “free to adopt the PSR’s findings without further inquiry or explanation”.
   United States v. Rodriguez, 602 F.3d 346, 363 (5th Cir. 2010).
          At sentencing, Cordova did not question the information presented in
   the PSR about the unaccompanied minors, nor did he offer any rebuttal
   evidence. The PSR noted its information was obtained from the investigative
   files of the United States Border Patrol and Homeland Security
   Investigations. In Harris, our court ruled the district court did not err by
   relying on information in the PSR taken from police reports in the absence of
   any attempt by defendant to question the reliability of that information at
   sentencing. 702 F.3d at 228, 230–31. For the same reasons here, the court
   did not commit the requisite clear or obvious error by relying on information
   in the PSR to find the minors were unaccompanied. See id.; see also Rodriguez,
   602 F.3d at 363; Flores-Avila, 783 F. App’x at 441 (defendant’s comment at
   sentencing “the minor was not alone because he was accompanied by two



                                          3
Case: 21-51063     Document: 00516500910          Page: 4   Date Filed: 10/07/2022




                                   No. 21-51063


   people was insufficient to demonstrate, contrary to the PSR, that the minor
   was accompanied by the minor’s parents, adult relative, or legal guardian”).
         AFFIRMED.




                                        4